                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 BRUCE PARKS,                                      )
                                                   )
               Petitioner,                         )
                                                   )
 v.                                                )            No. 1:16-CV-00149-JRG-CHS
                                                   )
 JONATHAN LEBO,                                    )
                                                   )
               Respondent.                         )

                                  MEMORANDUM OPINION

       Now before the Court is a pro se prisoner’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 [Doc. 2] and three supplements thereto [Docs. 5, 12, and 14]. Respondent filed

a response in opposition thereto [Docs. 9 and 23], as well as copies of the state record [Doc. 8].

Petitioner filed a reply to Respondent’s initial response [Doc. 10]. After reviewing the relevant

filings, including the state court records, the Court finds that the record establishes that Petitioner

is not entitled to relief under § 2254. Accordingly, no evidentiary hearing is warranted, see Rules

Governing § 2254 Cases, Rule 8(a) and Schirro v. Landrigan, 550 U.S. 465, 474 (2007),

Petitioner’s requests for § 2254 relief will be DENIED, and this action will be DISMISSED.

       I. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), codified in 28

U.S.C. § 2254, et. seq., a district court may not grant habeas corpus relief for a claim that a state

court adjudicated on the merits unless the state court’s adjudication of the claim:

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or
               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               state court proceeding.

28 U.S.C. § 2254(d)(1)–(2).

       The § 2254(d) standard is a hard standard to satisfy. Montgomery v. Bobby, 654 F.3d 668,

676 (6th Cir. 2011) (noting that “§ 2254(d), as amended by AEDPA, is a purposefully demanding

standard . . . ‘because it was meant to be’”) (quoting Harrington v. Richter, 131 S. Ct. 770, 786

(2011)).

       II.     BACKGROUND

       On January 31, 2012, a Bradley County, Tennessee jury found Petitioner guilty of

aggravated rape and aggravated burglary [Doc. 8-1 at 21–11]. These convictions arose from an

incident on October 22, 2010, in which a masked intruder, whom the victim recognized as

Petitioner based on his voice, entered the victim’s apartment, moved her Sony Playstation, beat

her, and digitally penetrated her twice. State v. Parks, No. E2012-02621-CCA-R3-CD, 2013 WL

5314600, at *1–4 (Tenn. Crim. App. Sept. 7, 2012). In his appeal, Petitioner raised claims that the

evidence was insufficient to support the convictions, that the trial court erred in not granting a

mistrial based upon a prosecutor’s question regarding whether anyone provided an alibi for

Petitioner, and that his sentence was excessive [Doc. 8-9]. The Tennessee Court of Criminal

Appeals (“TCCA”) affirmed the convictions. Id. at *10.

       Petitioner next filed a pro se petition for post-conviction relief, and counsel subsequently

filed an amended petition which incorporated Petitioner’s pro se petition [Doc. 8-5 at 3–20, 23–

26]. After an evidentiary hearing, the post-conviction court denied relief [Id. at 60–67].

       Petitioner appealed the denial of his petition for post-conviction relief, requesting review

of his claims that counsel was ineffective in (1) not spending more time with Petitioner prior to



                                                 2
trial; (2) failing to request a mental health evaluation of Petitioner; (3) failing to interview the alibi

witness; (4) failing to interview Petitioner’s mother; (5) failing to make objections during the trial;

(6) not rigorously cross-examining the victim; and (7) failing to inspect the physical evidence, all

of which Petitioner alleged had prejudiced him [Doc. 8-12 at 19–31]. The TCCA affirmed the

post-conviction court’s denial of relief. Parks v. State, No. E2014-02359-CCA-R3-PC, 2015 WL

9013165 (Tenn. Crim. App. Dec. 15, 2015), perm. app. denied May 5, 2016 (Tenn.).

        In his petition, the supplements thereto, and reply, Petitioner sets forth the following claims

for relief under § 2254:

        (1) Counsel was ineffective as to a number of issues;

        (2) His sentence was improper;

        (3) The trial court should have declared a mistrial based on an improper question from the
            prosecutor;

        (4) The evidence was insufficient to sustain the verdicts; and

        (5) The prosecutor made improper comments.

[Doc. 2; Doc. 5; Doc. 10; Doc. 12; Doc. 14]. In his responses [Docs. 9 and 23], Respondent asserts

that Plaintiff procedurally defaulted a number of these claims and that the remainder lack merit.

        III.    ANALYSIS

         A. Procedurally Defaulted Claims

        As set forth above, Petitioner sets forth a number of claims for relief under § 2254.

Petitioner, however, did not raise all of these claims in his underlying state court appeals regarding

his conviction and/or the denial of his petition for post-conviction relief. Before a district court

may grant habeas relief to a state prisoner, the prisoner must exhaust all of his available remedies

in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To

fulfill the exhaustion requirement, a petitioner must have fairly presented his federal claims to all

                                                    3
levels of the state appellate system, including the state’s highest court. Duncan, 513 U.S. at 365–

66; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d 480, 483 (6th

Cir. 1990). “[S]tate prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate review

process.” O’Sullivan, 526 U.S. at 845. A petitioner who fails to raise his federal claim in the state

courts and cannot do so now due to a procedural rule has committed a procedural default that

forecloses federal habeas review unless the petitioner shows cause to excuse his failure to comply

with the procedural rule and actual prejudice from the constitutional violation. Coleman v.

Thompson, 501 U.S. 722, 750 (1991).

       As the record establishes that Petitioner did not raise a number of the claims for which he

now seeks relief under § 2254 in his state court appeals and Petitioner has not shown cause to

excuse his procedural default of those claims, the Court will only address the claims that Petitioner

properly raised in all levels of the state appellate review process and raises in his § 2254 filings,1

including as follows:

       (1)     The evidence was insufficient to support Petitioner’s conviction;

       (2)     The trial court improperly sentenced Petitioner;

       (3)     Trial counsel was ineffective for failing to request a mental evaluation of Petitioner;

       (4)     Trial counsel was ineffective for failing to interview an alibi witness;

       (5)     Trial counsel was ineffective for failing to file a motion to suppress the DNA
               evidence;




       1
          While Petitioner raised a claim related to mistrial in his direct appeal of his convictions,
the TCCA found that Petitioner had waived that argument by not raising it in a motion for new
trial. State v. Parks, No. E2012-02621-CCA-R3-CD, 2013 WL 5314600, at *6 (Tenn. Crim. App.
Sept. 7, 2012). As such, Plaintiff procedurally defaulted this claim. Coleman v. Thompson, 501
U.S. 722, 731–32, 725 n.1 (1991).
                                                  4
       (6)     Trial counsel was ineffective for failing to request a mistrial and/or object to the
               prosecutor’s questioning of a witness regarding whether anyone had provided the
               detective with an alibi for Petitioner;

       (7)     Trial counsel was ineffective for failing to rigorously cross-examine the victim at
               trial; and

       (8)     Trial counsel was ineffective for failing to inspect the physical evidence.

[Docs. 8-9 and 8-12]. All other claims will be DISMISSED as procedurally defaulted.

        B. Sufficiency of the Evidence

       The Court will first address the merits of Petitioner’s claim that the evidence was

insufficient to support his convictions. The United States Supreme Court’s decision in Jackson v.

Virginia, 443 U.S. 307 (1979), provides the controlling rule for such claims. See Gall v. Parker,

231 F.3d 265, 287–88 (6th Cir. 2000), superseded on other grounds Parker v. Matthews, 567 U.S.

37 (2012). In Jackson, the Supreme Court held that the evidence is sufficient to sustain a

conviction if, viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable doubt.

Jackson, 443 U.S. at 319. In making this determination, the district court may not “reweigh the

evidence, re-evaluate the credibility of witnesses, or substitute [its] judgment for that of the jury.”

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009).

       A habeas court reviewing a challenge to the sufficiency of the evidence must apply two

levels of deference. Parker v. Renico, 506 F.3d 444, 448 (6th Cir. 2007). First, under Jackson,

the court gives deference to the fact finder’s verdict “with explicit reference to the substantive

elements of the criminal offense as defined by state law.” Tucker v. Palmer, 541 F.3d 652, 656

(6th Cir. 2008) (citing Jackson, 443 U.S. at 324 n.16); see also Cavazos v. Smith, 565 U.S. 1, 6–7

(2011) (providing that “a reviewing court ‘faced with a record of historical facts that supports

conflicting inferences must presume—even if it does not affirmatively appear in the record—that

                                                  5
the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that

resolution’”) (quoting Jackson, 443 U.S. at 326). The habeas court must also give additional

deference to the state court’s consideration of the trier-of-fact’s verdict pursuant to the highly

deferential standards of the AEDPA. Cavazos, 565 U.S. at 6 (noting the double deference owed

“to state court decisions required by § 2254(d)” and “to the state court’s already deferential

review”). As such, a petitioner bringing a claim of insufficient evidence “bears a heavy burden.”

United States v. Vannerson, 786 F.2d 221, 225 (6th Cir. 1986).

       The substantive evidence of Petitioner’s guilt at trial came from two main sources. First,

the victim testified that she recognized Petitioner as her attacker based on his voice. Second, an

expert witness testified about her testing of three DNA samples, one from Petitioner and two from

evidentiary items, and concluded that she could not exclude Petitioner as a contributing source to

the evidentiary DNA samples taken from items at the crime scene. The Court will address the

DNA evidence before addressing the victim’s testimony.

               1. DNA Evidence

       First, the record establishes that the DNA evidence against Petitioner was very weak.

Specifically, the only DNA evidence that the prosecution introduced at trial came in through an

expert witness from the Tennessee Bureau of Investigation [Doc. 8-3 at 83–91]. In her testimony,

the DNA expert witness generally (and briefly) defined DNA before identifying a number of DNA

“short tandem repeats” that she had identified in both Petitioner’s DNA sample and the DNA

samples that police had obtained from the gun and sock that the victim’s assailant had left at the

crime scene [Doc. 8-2 at 46–57; Doc 8-3 at 85–91]. The expert witness testified that she could not

definitively state that Petitioner was a contributor to the gun and sock DNA samples, but could not

exclude him [Id. at 86–91]. The expert witness further acknowledged that if the prosecution had



                                                6
submitted the victim’s DNA, she may have been able to exclude Petitioner as a contributor to the

gun and sock DNA samples [Id. at 92].

       Moreover, on cross-examination, the expert witness acknowledged that (1) the DNA

samples from the gun and the sock contained DNA from at least four (and possibly more)

individuals; (2) the more contributors a sample has, the more DNA markers there will be; (3) if

she had tested a DNA sample from one of her lab colleagues against the gun and sock DNA

samples, it was “most likely” that some of the colleague’s characteristics would appear in the

samples; and (4) “the characteristics that [she] found could be shared by many different people”

[Id. at 93–96]. She also again confirmed that she could not make a positive identification of

Petitioner as a contributor to the gun and sock DNA samples [Id. at 95–96].

       The prosecution did not present any evidence to establish the probability that Petitioner

was a contributor to the evidentiary DNA samples based on the shared DNA markers [Id. at 83–

97].

               2. Voice Identification

       The victim testified that on October 22, the night of the attack, she had plans to celebrate

her birthday with her best friend, but felt sick and decided to lay down instead [Id. at 58–59]. The

victim fell asleep, but later awoke, heard a sound, realized that someone was in her house, called

out, and turned a light on [Id. at 59]. The victim then heard someone run up the stairs and saw a

man with a mask on his face that covered everything but the bridge of his nose and eyes, dirty

socks on his hands, and what appeared to be a gun pointed at her [Id. at 60, 72–73]. The masked

figure said “Shut up, b*tch, or I will kill you,” at which point the victim recognized the voice of

her attacker as Petitioner’s voice [Id. at 60–61].




                                                     7
       The attacker then punched the victim, flipped her over onto her stomach, and put his finger

inside of her, at which point she began to scream for help [Id. at 61, 63]. The victim and her

attacker continued to struggle, with the attacker continually beating the victim and telling her to

shut up, and the attacker ultimately put his fingers inside of the victim twice [Id. at 61, 63]. At

one point during the struggle, one of the dirty socks came off one of the attacker’s hands [Id. at

61]. The victim did not definitively recall which of her attacker’s hands had lost a sock, though

she thought the sock came off the attacker’s left hand, which had a tattoo, and the victim did not

see a tattoo on the hand of her attacker [Id. at 61–62, 69]. The victim did not tell her attacker that

she recognized him because she thought he would kill her, and she was ultimately able to escape

the apartment as her attacker stood up to take off his pants [Id. at 62].

       The victim also testified that her Sony Playstation had been plugged in on a television stand

when she went to bed on the night of the attack, but was unplugged and on the floor in a picture

taken after the attack [Id. at 64]. The victim further testified that she was not sure whether a screen

from the front of her house that was missing in a picture taken by a detective after the attack had

been missing prior to the attack, but testified that her front and back door were deadbolted prior to

the attack [Id. at 63–64].

       The victim considered Petitioner an acquaintance and had “a short conversation” with him

two days prior to the attack at a gas station [Id. at 65]. Prior to that short conversation, however,

the victim had not spoken to Petitioner in two to three years and had spoken to Petitioner a total of

seven or eight times in her life [Id. at 73–74]. The victim testified that she had “no doubt” that

Petitioner was her attacker [Id. at 63, 66].

       The victim further stated that her attacker used the terms and phrases “b*tch,” “shut up,

b*tch,” and “I’ll kill you” several times and “where’s the money” once during the attack, but



                                                  8
acknowledged that she and her attacker had not had a dialogue or conversation the night of the

attack [Id. at 69–70]. Detectives did not ask the victim whether there was anything distinctive

about the attacker and/or Petitioner’s voice, but rather only asked if she was sure that the attacker’s

voice was Petitioner’s [Id. at 25, 74–75]. Other evidence at trial showed that Petitioner lived

approximately one-hundred to one-hundred and fifty yards away from the victim [Id. at 14].

       The victim first told a police detective that she was certain that she recognized her attacker

as Petitioner at the hospital on the night of the attack [Id. at 11–13, 31].

               3. State Court Opinion

       The TCCA stated as follows regarding Petitioner’s claims that the evidence was

insufficient to establish his identity as the attacker and/or that he intended to commit theft:

               The appellant claims that the evidence is insufficient to support the
               convictions and that the trial court should have granted his motion
               for judgment of acquittal because the State failed to prove beyond a
               reasonable doubt that he committed the crimes. Specifically, he
               argues that the State failed to prove that he was the victim’s attacker
               because DNA analysis did not show he committed the crimes, no
               fingerprint evidence was obtained to link him to the crimes, and the
               State failed to provide evidence to corroborate the victim's claim that
               she recognized her attacker’s voice as that of the appellant.
               Regarding the aggravated burglary conviction, the appellant also
               claims that the State failed to prove that the intruder intended to
               commit theft. The State contends that the evidence is sufficient. We
               agree with the State.

               When an appellant challenges the sufficiency of the convicting
               evidence, the standard for review by an appellate court is “whether,
               after viewing the evidence in the light most favorable to the
               prosecution, any rational trier of fact could have found the essential
               elements of the crime beyond a reasonable doubt.” Jackson v.
               Virginia, 443 U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The
               State is entitled to the strongest legitimate view of the evidence and
               all reasonable or legitimate inferences which may be drawn
               therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).


                                                   9
Questions concerning the credibility of witnesses and the weight and
value to be afforded the evidence, as well as all factual issues raised
by the evidence, are resolved by the trier of fact. State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
reevaluate the evidence, nor will this court substitute its inferences
drawn from the circumstantial evidence for those inferences drawn
by the jury. Id. Because a jury conviction removes the presumption
of innocence with which a defendant is initially cloaked at trial and
replaces it on appeal with one of guilt, a convicted defendant has the
burden of demonstrating to this court that the evidence is
insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

A guilty verdict can be based upon direct evidence, circumstantial
evidence, or a combination of direct and circumstantial
evidence. State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). “The
jury decides the weight to be given to circumstantial evidence, and
‘[t]he inferences to be drawn from such evidence, and the extent to
which the circumstances are consistent with guilt and inconsistent
with innocence, are questions primarily for the jury.’” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting State v.
Marable, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of
review ‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)). []Moreover, “[t]he standard by which the trial court
determines a motion for judgment of acquittal at the end of all the
proof is, in essence, the same standard which applies on appeal in
determining the sufficiency of the evidence after a
conviction.” State v. Thompson, 88 S.W.3d 611, 614–15 (Tenn.
Crim. App. 2000).

Regarding the identity of the victim’s attacker, the victim testified
that she spoke with the appellant two days before the crimes, that
she had spoken with him seven or eight times previously, and that
she immediately recognized his voice during the attack. The victim
identified the appellant to the first officer on the scene and Detective
Ross at the hospital. Detective Ross testified that the victim was
“very adamant” that the appellant had committed the crimes.
Defense counsel cross-examined the State’s witnesses about the
victim’s identification of the appellant, and the jury obviously
accredited their testimony. Although no forensic evidence directly

                                  10
                  linked the appellant to the crimes, Agent Shipman’s DNA analysis
                  could not exclude him as the perpetrator. Therefore, taken in the
                  light most favorable to the State, the evidence is sufficient to support
                  the convictions.

                  Regarding the appellant’s claim that the State failed to show the
                  intruder intended to commit theft, aggravated burglary is defined as
                  burglary of a habitation. Tenn. Code Ann. § 39–14–403(a).
                  Relevant to this case, burglary occurs when, without the effective
                  consent of the property owner, the person enters the habitation with
                  intent to commit theft. Tenn. Code Ann. § 39–14–402(a)(1).

                  Turning to the instant case, the victim testified that she fell asleep
                  but woke, heard a “distinct sound,” and realized someone was in her
                  apartment. The victim called out “hello,” and a man, who had been
                  downstairs, ran upstairs and pointed a gun at her. After the attack,
                  the victim noticed that her PlayStation had been moved from the
                  television stand to the floor and was unplugged. Prior to the attack,
                  the PlayStation had been on the stand and plugged in. Taken in the
                  light most favorable to the State, the jury could have reasonably
                  concluded that the appellant entered the victim’s apartment,
                  unplugged the PlayStation and removed it from the television stand
                  with the intent of taking it, ran upstairs and attacked the victim when
                  she called out, and fled the apartment without taking the PlayStation
                  when the victim escaped from him. Therefore, the evidence is
                  sufficient to support the appellant’s conviction for aggravated
                  burglary.

State v. Parks, No. E2012-02621-CCA-R3-CD, 2013 WL 5314600, at *1–4 (Tenn. Crim. App.

Sept. 7, 2012).

                  4. Analysis

       First, despite closely examining the DNA expert witness’s testimony at Petitioner’s trial,

the Court is unable to answer the rhetorical question that the prosecutor posed to the jury in his

closing argument in which he effectively asked: What are the odds that Petitioner’s DNA sample

would have markers in common with the evidentiary DNA samples from the gun and the sock and

that Petitioner would be the person that the victim identified as her attacker? [Doc. 8-4 at 29]. The


                                                    11
Court cannot answer this question because none of the evidence introduced at trial established the

probability that Petitioner was a contributor to the evidentiary DNA samples based on the shared

DNA markers. The Court notes, however, that the DNA expert testified that (1) it was “most

likely” that a DNA sample taken from one of her colleagues also would have had some markers in

common with the DNA samples from the gun and sock and (2) if a DNA sample from the victim

had been tested, she may have been able to rule out Petitioner as a contributor to the evidentiary

DNA samples. These statements suggest that it was fairly likely that anyone’s DNA sample,

including Petitioner’s, would have shared DNA markers with the evidentiary DNA samples and

that the shared DNA markers therefore had very little significance.

       Further, the Court is uncertain about the reliability of the victim’s voice identification of

Petitioner as her attacker. While the victim identified Petitioner as her attacker fairly quickly and

never wavered, she did not set forth any basis for this identification other than a short conversation

she had with Petitioner two days prior to the attack at a gas station. Specifically, while the evidence

showed that Petitioner had “a short conversation” with the victim two days before the attack,

Petitioner and the victim had not spoken in two or three years prior to that conversation and had

had a total of seven or eight conversations. Moreover, the evidence at trial established that the

victim did not identify any distinctive characteristics of Petitioner’s voice or the attacker’s voice

that supported her identification of Petitioner as her attacker. Further, the attacker wore a mask

that covered his mouth and used a very limited number of words during the attack.

       As set forth above, however, the Court is bound by Jackson v. Virginia to draw all

inferences and resolve all credibility issues in favor of the prosecution and cannot substitute its

judgment for that of the jury. Moreover, the testimony of a single uncorroborated witness for the

prosecution is sufficient to support a rape conviction. United States v. Howard, 218 F.3d 556, 565



                                                  12
(6th Cir. 2000) (holding that “the testimony of a rape victim alone is sufficient to support a

defendant’s conviction”). Accordingly, drawing all inferences and resolving all credibility issues

in favor of the prosecution, the evidence was sufficient to establish the essential elements of the

aggravated rape and aggravated burglary crimes of which Petitioner was convicted, including that

Petitioner attacked and raped the victim, after entering her habitation without her consent, with the

intent to commit theft, while armed “with a weapon or an[] article used or fashioned in a manner

to lead the victim reasonably to believe it to be a weapon.” Tenn. Code Ann. §§ 39-13-502, 503(a),

and 501(7) and §§ 39-14-402(a)(1) and 403(a).

         Thus, the TCCA’s determination that the evidence was sufficient to support Petitioner’s

convictions was not an unreasonable application of federal law or an unreasonable determination

of the facts in light of the evidence presented and Petitioner is not entitled to § 2254 relief for this

claim.

         C. Sentence

         Petitioner also claims that the state court erred with regard to his sentence by imposing an

enhancement factor, not considering his mental health issues as a mitigating factor, and not making

separate findings as to which enhancement factors applied to each conviction [Doc. 2 at 6; Doc. 5

at 1–2]. As these claims arise out of allegations of error in the application of state law, however,

they are not cognizable under § 2254. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (holding

that “it is not the province of a federal habeas court to reexamine state-court determinations on

state-court questions”). Thus, the Court will not address the merits of this claim.

         D. Ineffective Assistance of Counsel

         As set forth above, Petitioner also asserts a number of claims of ineffective assistance of

counsel. The Sixth Amendment provides, in pertinent part, that “[i]n all criminal prosecutions, the



                                                  13
accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.

amend. VI. This includes the right to “reasonably effective assistance” of counsel. Strickland v.

Washington, 466 U.S. 668, 687 (1984). In Strickland, the Supreme Court set forth a two-pronged

test for evaluating claims of ineffective assistance of counsel:

                         First, the defendant must show that counsel’s performance
                was deficient. This requires showing that counsel made errors so
                serious that counsel was not functioning as the “counsel”
                guaranteed the defendant by the Sixth Amendment. Second, the
                defendant must show that the deficient performance prejudiced the
                defense. This requires showing that counsel’s errors were so
                serious as to deprive the defendant of a fair trial, a trial whose result
                is reliable. Unless a defendant makes both showings, it cannot be
                said that the conviction . . . resulted from a breakdown in the
                adversary process that renders the result unreliable.

Strickland, 466 U.S. at 687. As with all claims for habeas relief, Petitioner has the burden of

proving ineffective assistance of counsel. Virgin Islands v. Nicholas, 759 F.2d 1073, 1081 (3d

Cir. 1985).

       In considering the first prong of Strickland, the appropriate measure of attorney

performance is “reasonableness under prevailing professional norms.” Strickland, 466 U.S. at 688.

A party asserting an ineffective assistance of counsel claim must “identify the acts or omissions of

counsel that are alleged not to have been the result of reasonable professional judgment.” Id. at

690. The evaluation of the objective reasonableness of counsel’s performance must be made “from

counsel’s perspective at the time of the alleged error and in light of all the circumstances, and the

standard of review is highly deferential.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).

       The second prong of the Strickland test requires a claimant to show counsel’s deficient

performance prejudiced the defense.        Thus, “[a]n error by counsel, even if professionally




                                                  14
unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error had

no effect on the judgment.” Strickland, 466 U.S. at 691.

       The Supreme Court has emphasized that a claimant must establish both prongs of a claim

for ineffective assistance of counsel to meet his burden, and if either prong is not satisfied, the

claim must be rejected. Strickland, 466 U.S. at 69. Moreover, a habeas petitioner alleging

ineffective assistance of counsel bears a heavy burden, given the “doubly deferential” review of a

such a claim under § 2254(d)(1). Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Further,

“[w]hen § 2254(d) applies, the question is not whether counsel’s actions were reasonable,” but

instead “whether there is any reasonable argument that counsel satisfied Strickland’s deferential

standard.” Harrington v. Richter, 562 U.S. 86, 105 (2011).

               1. Mental Evaluation

       First, Petitioner asserts that his trial counsel was ineffective for not requesting a mental

examination of him based on his history of mental illness and a 2010 examination by a doctor

[Doc. 8-8 at 90–91].

       In affirming the denial of Petitioner’s post-conviction petition, the TCCA set forth a

detailed analysis of this claim and specifically noted that the post-conviction court rejected both

Petitioner’s testimony that he had asked trial counsel for a mental health evaluation and

Petitioner’s mother’s testimony that she had informed trial counsel of Petitioner’s mental health

issues as lacking credibility. Parks v. State, No. E2014-02359-CCA-R3-PC, 2015 WL 9013165

at *5 (Tenn. Crim. App. Dec. 15, 2015). The TCCA further noted that while “[t]rial counsel was

aware that Petitioner was somewhat ‘slow’ and had a diagnosis that entitled him to disability

benefits . . . , [he] was not aware that Petitioner had any serious mental diseases or defects” such

that Petitioner would not be competent to stand trial or assist in his defense, which Petitioner did.



                                                 15
Id. The TCCA therefore held that trial counsel was entitled to rely on his own experiences with

Petitioner and exercise his discretion in deciding not to have Petitioner undergo a mental health

evaluation. Id. Most notably, the TCCA noted that Petitioner had failed to establish that he had

suffered any prejudice due to counsel’s failure to have him undergo a mental health evaluation.

Id.

        While it is apparent that Petitioner had some mental health issues during the time period

underlying his convictions, the TCCA correctly pointed out that nothing in the record establishes

how a mental health evaluation would have benefitted Petitioner, and it is not apparent from the

2010 mental evaluation which Petitioner cites to support this argument [Doc. 8-8 at 90–91] how

any further mental health evaluation could have benefited his defense. As such, Petitioner did not

meet his burden to establish that counsel’s failure to request a mental health evaluation prejudiced

him, the TCCA’s finding that Petitioner was not entitled to relief on this claim was not an

unreasonable application of federal law or an unreasonable determination of the facts in light of

the evidence presented, and Petitioner is not entitled to § 2254 relief for this claim.

                2. Alibi Witness

        Petitioner also alleges that trial counsel was ineffective with regard to his girlfriend, who

was prepared to testify as an alibi witness in Petitioner’s trial. Petitioner specifically alleges that

trial counsel failed to investigate the witness’s prior record and the fact that the charges this witness

had filed against him were dismissed [Doc. 2 at 5; Doc. 5 at 3]. In analyzing this claim, the TCCA

noted that trial counsel did not call this individual as an alibi witness because she had previously

sworn out a private prosecution warrant against Petitioner for burglary, her alibi would have placed

Petitioner very close to the crime scene, and trial counsel was concerned that the witness was upset

about an arrest warrant with which she was served at the trial. Id. at *6.



                                                   16
        The TCCA correctly found that the record establishes that calling Petitioner’s girlfriend to

the stand as an alibi witness would have opened the door to evidence that may have been more

damaging than helpful to Petitioner’s defense, including the fact that the witness had claimed that

Petitioner had broken into her apartment and assaulted her and her friend in July 2010, which was

three months before the attack at issue in the trial, and had never approached police to provide

Petitioner with an alibi [Doc. 8-3 at 101–2]. As such, counsel’s decision not to call this witness

was reasonable. Carter v. Mitchell, 443 F.3d 517, 532 (6th Cir. 2006) (finding that where a

witness’s testimony is likely to do more harm than good, counsel is not deficient for not calling

that witness). Accordingly, the TCCA’s finding that Petitioner was not entitled to relief on this

claim was not an unreasonable application of federal law or an unreasonable determination of the

facts in light of the evidence presented and Petitioner is not entitled to § 2254 relief for this claim.

                3. Alibi Questioning

        Petitioner also asserts that counsel was ineffective for not objecting to or requesting a

mistrial based upon a question from the prosecutor to a detective asking if anyone had given the

detective an alibi for Petitioner for the crime [Doc. 5 at 2; Doc. 14 at 2]. The TCCA held as follows

regarding this claim:

                       Trial counsel admitted that he did not object when the
               prosecutor asked the investigating officer, “[U]p to today as you sit
               on that witness stand, has anyone come to you to give Mr. Parks an
               alibi to this crime?” Assuming that this was an improper question
               which shifted the burden of proof to the defense, we do not think
               that trial counsel’s failure to object or request a mistrial was
               ineffective assistance. Trial counsel was well pleased with
               progression of the trial up to that point, and he believed that the
               question warranted, at most, a curative instruction, which trial
               counsel believed only would have emphasized the error. From the
               record, it does not appear that a mistrial was warranted under the
               circumstances. Thus, trial counsel’s decision not to request a
               mistrial was a tactical decision which we do not find deficient.



                                                  17
Parks v. State, No. E2014-02359-CCA-R3-PC, 2015 WL 9013165 at *6 (Tenn. Crim. App. Dec.

15, 2015).

        As the TCCA properly noted, in response to questions about this exchange at the hearing

on Petitioner’s post-conviction petition, counsel conceded that he should have objected to this

question, but reiterated that his defense strategy was to argue reasonable guilt and stated that he

did not believe that this statement was sufficient grounds for a mistrial or was so prejudicial to

Petitioner that it would affect the outcome of the case [Doc. 8-6 at 94–95]. Counsel further

believed that if he had requested a mistrial based on this exchange, the judge may instead have

given the jury a curative instruction which could have reinforced the testimony [Id.].

        First, counsel’s explanation that he did not seek a mistrial based on this question because

he did not think the question was sufficient grounds for a mistrial and he feared that the judge

would instead issue the jury a curative instruction that would only draw more attention to the

question is reasonable and sound trial strategy. Accordingly, the TCCA’s finding that Petitioner

was not entitled to relief on this claim was not an unreasonable application of federal law or an

unreasonable determination of the facts in light of the evidence presented and Petitioner is not

entitled to § 2254 relief for this claim.

        The Court notes, however, that in his § 2254 filings setting forth this claim, Petitioner

argues that the prosecutor’s question regarding whether anyone had provided an alibi for Petitioner

to the detective unfairly used Petitioner’s Fifth Amendment right to remain silent against him [Doc.

14 at 2–3]. While Petitioner’s post-conviction counsel raised the claim that trial counsel was

ineffective for not objecting to this question in his appeal of the denial of his petition for post-

conviction relief [Doc. 8-12 at 25–27], post-conviction counsel did not assert that counsel was

ineffective for not objecting to this question because it unfairly used Petitioner’s Fifth Amendment



                                                18
silence against him in his appeals to the TCCA [Id.]. As such, it does not appear that Petitioner

“fairly presented” this claim to the TCCA such that it was properly exhausted and Petitioner

therefore procedurally defaulted this claim. 2

       Even if this claim were properly before this Court, however, Petitioner is not entitled to

relief under § 2254 based upon counsel’s failure to object to the prosecutor’s question because

Petitioner has not established that he suffered any prejudice as a result of his counsel’s failure to

object. A defendant’s decision to remain silent after he has been advised of his Fifth Amendment

right to do so cannot be used as evidence of his guilt. Griffin v. California, 380 U.S. 609, 615

(1965). Further, the Sixth Circuit has held that a suspect being questioned in the course of an

investigation of a crime may assert his right to remain silent under the Fifth Amendment. Combs

v. Coyle, 205 F.3d 269, 279, 283 (6th Cir. 2000). Thus, a prosecutor may not present evidence of

or make statements that imply a defendant’s guilt based upon his silence, and defense counsel’s

failure to object thereto may amount to ineffective assistance of counsel. Girts v. Yanai, 501 F.3d

743, 757 (6th Cir. 2007). Moreover, where the defendant’s counsel fails to object to such

misconduct in a manner that is so erroneous that it amounts to ineffective assistance of counsel



       2
         Exhaustion requires a petitioner to “fairly present” federal claims so that state courts have
a “fair opportunity” to apply controlling legal principles to the facts bearing upon a petitioner’s
constitutional claim. See Picard v. Connor, 404 U.S. 270, 275–77 (1971) cited in Duncan v.
Henry, 513 U.S. 364, 365 (1995) and Anderson v. Harless, 459 U.S. 4, 6 (1982). “Federal courts
lack jurisdiction to consider a habeas petition claim that was not fairly presented to the state
courts.” Blackmon v. Booker, 394 F.3d 399, 400 (6th Cir. 2004) (citing Newton v. Million, 349
F.3d 873, 877 (6th Cir. 2003)).

        To fairly present a claim, it is not enough that all the facts necessary to support a federal
claim were before the state court or that a somewhat similar state law claim was made. See
Anderson, 459 U.S. at 6; Harris v. Rees, 794 F.2d 1168, 1174 (6th Cir. 1986); see also Duncan,
513 U.S. at 366 (mere similarity of claims is insufficient to exhaust). “If state courts are to be given
the opportunity to correct alleged violations of prisoners’ federal rights, they must surely be alerted
to the fact that the prisoners are asserting claims under the United States Constitution.” Duncan,
513 U.S. at 365–66.
                                                  19
that prejudiced the defendant, that failure to object may establish cause and prejudice to excuse a

habeas petitioner’s procedural default of any such claim. Id. at 757–58.

       In this case, however, even if the Court assumes without finding that the prosecutor’s initial

question asking if anyone had provided the detective with an alibi for Petitioner for the crime was

an impermissible use of Petitioner’s Fifth Amendment silence and that counsel was deficient for

not objecting thereto, it is apparent that counsel’s failure to object did not prejudice Petitioner, as

evidence later introduced at trial demonstrated that Petitioner never provided the detective with an

alibi [Doc. 8-3 at 19–30 3]. Petitioner has never asserted that the introduction of this later evidence

that he did not provide the detective with an alibi was improper in any way. Thus, even if the

Court assumes that the prosecutor’s initial question was improper and that Petitioner’s counsel was

ineffective for not objecting thereto, Petitioner has not established that he was prejudiced by this

omission and Petitioner is not entitled to relief under § 2254 for this claim.

               4. DNA Evidence

       Petitioner also asserts that counsel should have filed a motion to suppress the DNA

evidence because the results were not reliable or trustworthy and did not assist the trier of fact

[Doc. 2 at 5; Doc. 4 at 2]. The TCCA stated as follows regarding this claim:




       3
           Notably, during the bench conference regarding the prosecutor’s inquiry about whether
defense counsel’s introduction of Petitioner’s Miranda waiver opened the door for the prosecutor
to point out that Petitioner had not provided an alibi to the detective, Petitioner’s counsel noted
that he thought that the prosecutor had already asked that question and the prosecutor denied that
he had done so and stated that if he had, it would have been objectionable and grounds for a mistrial
[Doc. 8-3 at 19–20]. Thus, it is apparent that the prosecutor did not intend to comment on
Petitioner’s failure to provide an alibi in his initial question and did not believe that he had done
so. It is further apparent from this exchange and the totality of defense counsel’s testimony on this
issue at the post-conviction hearing that defense counsel was aware of the potential implications
of the prosecutor’s initial question and chose not to bring additional attention to the issue, but
rather to focus on his defense strategy of emphasizing that the jury should have reasonable doubt
about Petitioner’s guilt, which was a reasonable strategy.
                                                  20
                       Petitioner argues that trial counsel should have filed a
               motion to suppress the DNA test results. However, Petitioner has
               failed to show that the motion would have succeeded had trial
               counsel filed such a motion. Trial counsel spent considerable effort
               discussing the test results with the TBI analyst and evaluating both
               the value of the evidence and the possible need for independent
               testing. Trial counsel did not believe that the motion would have
               been granted because the results were relevant and somewhat
               probative. Trial counsel chose instead to focus on arguing the
               weight of the evidence to the jury. At the hearing, trial counsel also
               noted the possibility that the suppression hearing could have
               resulted in a benefit to the State by giving it an opportunity to
               become better informed about the nature of the TBI analyst's
               testimony before trial. Given the facts of this case, we do not think
               that trial counsel’s decision not to file a motion to suppress this
               evidence was deficient.

Parks v. State, No. E2014-02359-CCA-R3-PC, 2015 WL 9013165 at *6 (Tenn. Crim. App. Dec.

15, 2015).

       The record establishes that while counsel acknowledged that he should have filed a motion

to suppress the DNA evidence based on Petitioner’s concerns about that evidence [Doc. 8-6 at 25],

he ultimately believed that the trial court would have denied such a motion because the fact that

the DNA evidence did not exclude Petitioner had some relevance and he therefore made the

strategic decision to argue the weight of the evidence instead [Id. at 22–37].

       As set forth above, the Court has closely reviewed the DNA evidence presented at trial and

cannot find any evidence to establish the probability that Petitioner was a contributor to the

evidentiary DNA samples based on the shared DNA markers. Moreover, the substance of the

DNA expert’s testimony at trial highly suggests that it was fairly likely that anyone’s DNA sample,

including Petitioner’s, would have shared DNA markers with the evidentiary DNA samples and

that the shared DNA markers therefore had very little significance.




                                                21
        Thus, it appears that the DNA evidence as introduced at trial was only slightly probative,

but highly prejudicial. 4 Given the doubly deferential standard of review, however, the Court

cannot find that the TCCA’s holding that counsel was not deficient for deciding not to file a motion

to suppress this evidence was an unreasonable application of federal law or an unreasonable

determination of the facts in light of the evidence presented. As the TCCA pointed out, it is unclear

whether a motion to suppress the DNA evidence may have sharpened the prosecution’s knowledge

of the DNA evidence such that it could have strengthened the case against Petitioner. Specifically,

if counsel had filed a motion to suppress, it is possible that the prosecution would have discovered

and introduced evidence that the number of DNA markers that Petitioner’s DNA shared with the

evidentiary samples made it probable that Petitioner was a contributor to those samples such that

the DNA evidence would have been stronger than it was as introduced at trial. Accordingly,

Petitioner is not entitled to § 2254 relief for this claim.

                5. Cross-Examination

        Petitioner also claims that counsel was ineffective for not vigorously cross-examining the

victim at trial regarding inconsistent statements [Doc. 2 at 5; Doc. 5 at 2 and 3; Doc. 10 at 2]. The

TCCA held as follows regarding this claim:

                        Petitioner claims that trial counsel provided inadequate
                cross-examination of the victim. However, trial counsel thoroughly
                explained that the tenor and substance of his cross-examination was
                intentionally calculated to build rapport with the victim and to avoid
                alienating the jury. We conclude that these decisions were wholly
                within the realm of reasonable trial tactics and that trial counsel was
                not deficient in this regard. Petitioner has not identified any
                significant shortcomings in trial counsel’s cross-examination of the
                victim such that Petitioner's case was prejudiced by the omission of


        4
          The Court also notes that the prejudicial effect of the DNA evidence was likely
compounded by both counsel’s statement in his closing argument that he “did not have particular
knowledge” of the DNA in the case and his failure to fully emphasize the weakness of the DNA
evidence in his closing argument [State Court Record Attachment 4 at 150–51].
                                                   22
               additional questioning. Petitioner is not entitled to relief on this
               basis.

Parks v. State, No. E2014-02359-CCA-R3-PC, 2015 WL 9013165 at *6 (Tenn. Crim. App. Dec.

15, 2015).

       The Court agrees with Petitioner’s counsel that the victim’s statement that Petitioner asserts

counsel should have used to vigorously cross-examine the victim was not inconsistent with her

trial testimony, but rather was a statement to medical personnel in which she omitted certain

details, including Petitioner’s name and the detail that her attacker wore socks on his hands [Doc.

8-8 at 99]. Specifically, although the statement reflects that the victim said that her attacker had

not raped her, the statement also includes the victim’s assertion that her attacker had “stuck his

fingers inside of [her] (vagina)” [Id.], and digital penetration qualifies as rape under Tennessee

law. Tenn. Code Ann. §§ 39-13-503(a) and 501(7).

       Further, as counsel testified, there were a number of explanations for the victim not

identifying Petitioner by name and not setting forth every detail of the attack in this statement.

Moreover, the evidence established that the victim identified Petitioner as her attacker to at least

one police detective while she was at the hospital the night of the attack [Doc. 8-3 at 12–13].

       Thus, it is apparent that counsel’s decision not to cross-examine the witness with this

statement was not deficient and Petitioner did not suffer any prejudice from this decision.

Accordingly, the TCCA’s holding that Petitioner was not entitled to relief on this claim was not

an unreasonable application of federal law or an unreasonable determination of the facts in light

of the evidence presented and Petitioner is not entitled to relief under § 2254 on this claim.

               6. Physical Evidence

       Petitioner also asserts that counsel was ineffective for not examining the physical evidence,

specifically a sock, despite inconsistent descriptions of that evidence [Doc. 2 at 5; Doc. 5 at 2].

                                                 23
The TCCA examined this claim and found that Petitioner had not established that counsel was

deficient for not examining the sock despite differing color descriptions thereof and further that

Petitioner “certainly” had not established that any prejudice resulted therefrom. Parks v. State,

No. E2014-02359-CCA-R3-PC, 2015 WL 9013165 at *6 (Tenn. Crim. App. Dec. 15, 2015). As

Petitioner has not asserted or established any prejudice resulted from counsel’s failure to physically

examine the evidence and no such prejudice is apparent from the record, the TCCA’s holding that

Petitioner was not entitled to relief on this claim was not an unreasonable application of federal

law or an unreasonable determination of the facts in light of the evidence presented and Petitioner

is not entitled to relief under § 2254 for this claim.

        IV.     CONCLUSION

        For the reasons set forth above, Petitioner’s requests for § 2254 relief will be DENIED and

this action will be DISMISSED.

        V.     CERTIFICATE OF APPEALABILITY

        The Court must now consider whether to issue a certificate of appealability (“COA”),

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

issued where a Petitioner has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a procedural basis without

reaching the underlying claim, a COA should only issue if “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Where the court dismissed a claim on the merits, but

reasonable jurists could conclude the issues raised are adequate to deserve further review, the



                                                  24
petitioner has made a substantial showing of the denial of a constitutional right. See Miller-El v.

Cockrell, 537 U.S. 322, 327, 336 (2003); Slack, 529 U.S. at 484.

       Reasonable jurists would not debate the Court’s finding that Petitioner procedurally

defaulted the claims that he did not properly raise in his appeals to the TCCA. Further, reasonable

jurists could not conclude that Petitioner has made a substantial showing of a denial of a

constitutional right with regarding to his remaining claims addressed on the merits above such that

they would be adequate to deserve further review. Accordingly, a COA SHALL NOT ISSUE.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:




                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                25
